  Case 18-24854         Doc 33     Filed 04/18/19 Entered 04/18/19 09:01:00              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-24854
         SUZANNE ELIZABETH BOUDREAU

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/31/2018.

         2) The plan was confirmed on 12/11/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 04/08/2019.

         6) Number of months from filing to last payment: 5.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-24854       Doc 33       Filed 04/18/19 Entered 04/18/19 09:01:00                   Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $1,316.00
       Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                  $1,316.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $0.00
    Court Costs                                                           $0.00
    Trustee Expenses & Compensation                                      $58.65
    Other                                                                $40.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                     $98.65

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim         Claim        Principal        Int.
Name                                Class   Scheduled      Asserted      Allowed         Paid           Paid
AMERICASH LOANS LLC             Unsecured         700.00        707.89        707.89           0.00         0.00
ASHLEY FUNDING SERVICES LLC     Unsecured            NA         142.00        142.00           0.00         0.00
AT&T SERVICES INC               Unsecured            NA         571.96        571.96           0.00         0.00
BANK OF MISSOURI                Unsecured         344.00        344.21        344.21           0.00         0.00
COMMONWEALTH EDISON             Unsecured            NA       1,028.10      1,028.10           0.00         0.00
CREDIT ONE BANK NA              Unsecured           0.00           NA            NA            0.00         0.00
GATEWAY FINANCIAL               Secured        8,000.00     14,745.58     14,745.58       1,054.58       162.77
GATEWAY FINANCIAL               Unsecured      6,754.00            NA            NA            0.00         0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         562.00        562.77        562.77           0.00         0.00
LVNV FUNDING                    Unsecured            NA         720.81        720.81           0.00         0.00
MERCHANTS CREDIT GUIDE CO       Unsecured          83.00           NA            NA            0.00         0.00
MIDLAND FUNDING                 Unsecured         676.00        675.85        675.85           0.00         0.00
NAVIENT SOLUTIONS INC           Unsecured           0.00           NA            NA            0.00         0.00
NAVIENT SOLUTIONS INC           Unsecured           0.00           NA            NA            0.00         0.00
NICOR GAS                       Unsecured         550.00        623.28        623.28           0.00         0.00
PRA RECEIVABLES MGMT            Unsecured           0.00        618.94        618.94           0.00         0.00
SPRINT NEXTEL                   Unsecured         500.00           NA            NA            0.00         0.00
ST IL TOLLWAY AUTHORITY         Unsecured         786.00      3,005.10      3,005.10           0.00         0.00
STERLING JEWELERS INC           Unsecured         619.00           NA            NA            0.00         0.00
TCF BANK                        Unsecured         281.00           NA            NA            0.00         0.00
UPLIFT                          Unsecured      1,200.00       1,578.90      1,578.90           0.00         0.00
US DEPT OF ED/GLELSI            Unsecured      7,683.00            NA            NA            0.00         0.00
US DEPT OF ED/GLELSI            Unsecured      9,714.00            NA            NA            0.00         0.00
US DEPT OF EDUCATION            Unsecured           0.00      9,737.02      9,737.02           0.00         0.00
US DEPT OF EDUCATION            Unsecured           0.00      7,713.35      7,713.35           0.00         0.00
WEBBANK                         Unsecured           0.00           NA            NA            0.00         0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-24854         Doc 33      Filed 04/18/19 Entered 04/18/19 09:01:00                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $14,745.58          $1,054.58           $162.77
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $14,745.58          $1,054.58           $162.77

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $28,030.18                $0.00            $0.00


Disbursements:

         Expenses of Administration                                $98.65
         Disbursements to Creditors                             $1,217.35

TOTAL DISBURSEMENTS :                                                                        $1,316.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 04/18/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
